           Case 8:17-cv-00361-TDC Document 278 Filed 05/18/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 SOUTHERN DIVISION


INTERNATIONAL REFUGEE ASSISTANCE
PROJECT, et al.,

                      Plaintiffs,
                                                            Civil Action No.: 17-cv-361
v.
                                                                   Judge Chuang
DONALD J. TRUMP, in his official capacity as
President of the United States, et al.

               Defendants.
IRANIAN ALLIANCES ACROSS BORDERS,
et al.,

                      Plaintiffs,
                                                           Civil Action No.: 17-CV-2921
v.
                                                                   Judge Chuang
DONALD J. TRUMP, in his official capacity as
President of the United States, et al.

                      Defendants.

EBLAL ZAKZOK, et al.,

                      Plaintiffs,
                                                           Civil Action No.: 17-CV-2969
v.
                                                                   Judge Chuang
DONALD J. TRUMP, in his official capacity as
President of the United States, et al.,

                      Defendants.

      PLAINTIFFS’ NOTICE REGARDING AMENDMENT OF COMPLAINTS AND
                     REQUEST FOR SCHEDULING ORDER

         On May 2, 2019, the Court denied the Government’s motion to dismiss with respect to

Plaintiffs’ constitutional claims and granted the motion with respect to Plaintiffs’ Administrative

Procedure Act (“APA”) claims. See Mem. Op. at 46, IAAB Dkt. Nos. 91, 92. The dismissal of the


DC: 7038131-1
         Case 8:17-cv-00361-TDC Document 278 Filed 05/18/19 Page 2 of 6



APA claims was “without prejudice,” and the Court granted Plaintiffs leave to amend their

complaints to replead the APA claims. Id.

       Plaintiffs hereby notify the Court that they do not intend to amend their complaints at this

time and instead will proceed immediately to discovery on their constitutional claims. 1

       To permit discovery to begin, Plaintiffs request entry of a scheduling order with expedited

discovery deadlines. Proclamation No. 9645 (the “Proclamation”) has been in effect since

December 4, 2017, 2 and Plaintiffs are harmed every day that it remains in force. Although this

Court previously stayed these cases pending the Supreme Court’s ruling in Trump v. Hawaii, it

recognized the harm that continued operation of the Proclamation causes plaintiffs. IAAB Dkt. No.

68 at 14 (“The Proclamation has thus separated children from parents and husbands from wives,

perhaps forever, and it has increased the risk that Plaintiffs’ family members could face

persecution.”). Thus, in granting the stay, the Court emphasized that after the Supreme Court’s

ruling, it would “proceed with these cases on an expedited basis, which may include steps such as

shortening the typical time periods for briefing motions, responding to discovery requests, and

completing all discovery.” Id. at 15.

       Now that the Supreme Court has ruled, and this Court has denied the Government’s motion

to dismiss on Plaintiffs’ constitutional claims, Plaintiffs seek to proceed expeditiously toward an

ultimate resolution of their claims. Therefore, Plaintiffs respectfully request that the Court:

    1. Direct Defendants to file answers to the currently operative complaints within 14 days of

       the filing of this notice; and


1
 Plaintiffs reserve the right to seek leave under Rule 15(a)(2) to re-assert their APA claims if
and when final agency action(s) are revealed, e.g., through discovery. See, e.g., Mem. Op. at 26.
2
 On December 4, 2017, the Supreme Court stayed injunctions issued by this Court and the
District of Hawaii and allowed the Proclamation to go fully into effect. See Order, No. 17A560
(U.S. Dec. 4, 2017).
       Case 8:17-cv-00361-TDC Document 278 Filed 05/18/19 Page 3 of 6



  2. Enter a scheduling order setting expedited deadlines for the completion of discovery.


Dated: May 17, 2019                            Respectfully submitted,

                                 ___________/s/_________
Sirine Shebaya (Bar # 07191)     Mark H. Lynch (Bar # 12560)
MUSLIM ADVOCATES                 Mark W. Mosier*
P.O. Box 66408                   Karun Tilak*
Washington, D.C. 20035           Marianne F. Kies (Bar # 18606)
Tel: (202) 897-2622              COVINGTON & BURLING LLP
Fax: (415) 765-1774              One City Center
sirine@muslimadvocates.org       850 10th Street, NW
                                 Washington, D.C. 20001
Richard B. Katskee (Bar # 27636) Tel: (202) 662-6000
AMERICANS UNITED FOR SEPARATION Fax: (202) 662-6302
OF CHURCH AND STATE              mlynch@cov.com
1310 L St. NW, Ste. 200          mmosier@cov.com
Washington, D.C. 20005           ktilak@cov.com
Tel: (202) 466-3234              mkies@cov.com
Fax: (202) 466-3353
katskee@au.org                   Kathryn E. Cahoy*
                                 COVINGTON & BURLING LLP
                                 3000 El Camino Real
                                 5 Palo Alto Square, 10th Floor
                                 Palo Alto, CA 94306
                                 Tel: (650) 632-4735
                                 Fax: (650) 632-4800
                                 kcahoy@cov.com

                                                * Admitted pro hac vice

                                               Counsel for IAAB Plaintiffs
       Case 8:17-cv-00361-TDC Document 278 Filed 05/18/19 Page 4 of 6



                                       ___________/s/_________

Faiza Patel*                          Charles E. Davidow (Bar # 06516)
Brennan Center for Justice            Paul, Weiss, Rifkind, Wharton &
at NYU School of Law                  Garrison LLP
120 Broadway, Suite 1750              2001 K Street NW
New York, NY 10271                    Washington, DC 20006-1047
Tel.: (646) 292-8335                  Tel.: (202) 223-7300
Fax: (212) 463-7308                   Fax: (202) 223-7420
faiza.patel@nyu.com                   cdavidow@paulweiss.com

Jethro Eisenstein*                    Robert A. Atkins*
Profeta & Eisenstein                  Liza Velazquez *
45 Broadway, Suite 2200               Andrew J. Ehrlich*
New York, New York 10006              Steven C. Herzog*
Tel.: (212) 577-6500                  Paul, Weiss, Rifkind, Wharton &
Fax: (212) 577-6702                   Garrison LLP
jethro19@gmail.com                    1285 Avenue of the Americas
                                      New York, NY 10019-6064
Lena F. Masri                         Tel.: (212) 373-3000
Gadeir Abbas†                         Fax: (212) 757-3990
Council on American-Islamic           ratkins@paulweiss.com
Relations (CAIR)                      lvelazquez@paulweiss.com
453 New Jersey Avenue SE              aehrlich@paulweiss.com
Washington, D.C. 20003                sherzog@paulweiss.com
Tel.: (202) 488-8787
Fax: (202) 488-0833
lmasri@cair.com
gabbas@cair.com
                                      * Admitted pro hac vice

† Licensed in VA; not in DC           Counsel for Zakzok Plaintiffs
Practice limited to federal matters
      Case 8:17-cv-00361-TDC Document 278 Filed 05/18/19 Page 5 of 6




                                           /s/ Omar C. Jadwat
Esther Sung*                               Omar C. Jadwat*
National Immigration Law Center            Lee Gelernt*
3450 Wilshire Boulevard, # 108-62          Hina Shamsi*
Los Angeles, CA 90010                      Hugh Handeyside*
Tel: (213) 639-3900                        David Hausman*
Fax: (213) 639-3911                        American Civil Liberties Union
sung@nilc.org                              Foundation
                                           125 Broad Street, 18th Floor
                                           New York, NY 10004
Justin B. Cox (Bar No. 17550)              Tel: (212) 549-2600
International Refugee Assistance Project   Fax: (212) 549-2654
PO Box 170208                              ojadwat@aclu.org
Atlanta, GA 30317                          lgelernt@aclu.org
Tel: (678) 404-9119                        hshamsi@aclu.org
Fax: (212) 533-4598                        hhandeyside@aclu.org
jcox@refugeerights.org                     dhausman@aclu.org

Mariko Hirose*                             Cecillia D. Wang*
Linda Evarts*                              Cody H. Wofsy*
Kathryn Claire Meyer*                      Spencer E. Amdur*
International Refugee Assistance Project   American Civil Liberties Union
One Battery Park Plaza, 4th Floor          Foundation
New York, NY 10004                         39 Drumm Street
Tel: (646) 459-3044                        San Francisco, CA 94111
Fax: (212) 533-4598                        Tel: (415) 343-0770
mhirose@refugeerights.org                  Fax: (415) 395-0950
levarts@refugeerights.org                  cwang@aclu.org
kmeyer@refugeerights.org                   cwofsy@aclu.org
                                           samdur@aclu.org

                                           David Cole*
                                           Daniel Mach*
                                           Heather L. Weaver*
                                           American Civil Liberties Union
                                           Foundation
                                           915 15th Street NW
                                           Washington, DC 20005
                                           Tel: (202) 675-2330
                                           Fax: (202) 457-0805
                                           dcole@aclu.org
                                           dmach@aclu.org
                                           hweaver@aclu.org
Case 8:17-cv-00361-TDC Document 278 Filed 05/18/19 Page 6 of 6



                                David Rocah (Bar No. 27315)
                                Deborah A. Jeon (Bar No. 06905)
                                Sonia Kumar (Bar No. 07196)
                                Nicholas Taichi Steiner (Bar No.
                                19670)
                                American Civil Liberties Union
                                Foundation of Maryland
                                3600 Clipper Mill Road, Suite 350
                                Baltimore, MD 21211
                                Tel: (410) 889-8555
                                Fax: (410) 366-7838
                                jeon@aclu-md.org
                                rocah@aclu-md.org
                                kumar@aclu-md.org
                                steiner@aclu-md.org

                               * Admitted pro hac vice

                               Counsel for IRAP Plaintiffs
